Citation Nr: 0500609	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  04-06 097	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 20 percent for low back syndrome.

2.  Entitlement to temporary total disability rating (100 
percent) due to hospital treatment in excess of 21 days for a 
service-connected condition pursuant to 38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO decision which denied 
an increased disability rating in excess of 20 percent for 
low back syndrome.  It also denied entitlement to temporary 
total disability rating (100 percent) due to hospital 
treatment in excess of 21 days for a service-connected 
condition pursuant to 38 C.F.R. § 4.29.  The veteran filed a 
notice of disagreement in August 2003, and the RO issued a 
statement of the case in February 2004.  In February 2004, 
the veteran timely perfected his appeal herein.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1980 to October 1982.

2.  On December 22, 2004, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Atlanta, 
Georgia, that the veteran died on August [redacted] 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).



ORDER

The appeal is dismissed.


		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


